ACCEPTED
                                                                                               03-15-00796-CR
                                                                                                     13897744
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                        11/21/2016 10:55:18 AM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                                 NO. 03-15-00796-CR

JOSE FERNANDEZ-MADRID                       §           IN THE COURT OF  APPEALS
                                                                      FILED IN
                                            §                         3rd COURT OF APPEALS
                                                                          AUSTIN, TEXAS
v.                                          §                         THIRD    DISTRICT
                                                                     11/21/2016 10:55:18 AM
                                            §                           JEFFREY D. KYLE
STATE OF TEXAS                              §                          AUSTIN,Clerk TEXAS



                MOTION FOR EXTENSION OF TIME TO FILE BRIEF

       NOW COMES THE STATE OF TEXAS, Appellee, by and through her Assistant

District Attorney, and moves the Court, pursuant to Texas Rule of Appellate Procedure

38.6(d), to extend the deadline for filing the State’s brief. In support of its motion, the

State would show the Court the following:

 1.    The State’s Brief in this case is due on November 21, 2016.

 2.    No previous extensions of time have been requested by the State or granted by this

       Court.

 3.    Appellant’s brief was filed in this Court on October 20, 2016.

 4.    The Williamson County District Attorney’s Office has only two appellate

       attorneys—Mr. Pezas and Mr. Sakaida—and both have been handling a variety of

       matters, including continuing to review, analyze, provide discovery to the Harris

       County Public Defender’s office in a large number of cases which may implicate

       the issue of DNA mixture protocols for CPI/CPE analysis and continuing to

       provide analysis and advice to trial courts and trial prosecutors regarding legal

                                            1
     issues and motions to suppress.

5.   The Williamson County District Attorney’s office has numerous time consuming

     pending post-conviction matters, including direct appeals, petitions for

     discretionary review, applications for writ of habeas corpus, and an ongoing

     capital murder appeal process.

6.   Mr. Sakaida recently filed an answer and proposed order designating issues in Ex

     parte Weatherford, 12-0465-K277A, an application for writ of Habeas Corpus on

     November 4, 2016.

7.   Mr. Sakaida recently filed a brief with this Court in Oden v. State, No. 03-16-

     00055-CR on November 15, 2016.

8.   Mr. Prezas recently filed a memorandum of law and proposed findings of fact and

     conclusions of law in Ex parte Mclure, 12-0465-K277A, an application for writ of

     Habeas Corpus on November 7, 2016.

9.   Mr. Prezas is currently working intensively on Thomas v. State, AP-77,052, a

     death penalty appeal made directly to the Court of Criminal Appeals.

10. Mr. Prezas and Mr. Sakaida will be out of the office for some time over the

     holidays in the upcoming months.

11. The Williamson County District Attorney’s Office is in a period of transition as

     the current elected District Attorney will cease her duties at the end of the year

     and a new District Attorney will assume those duties in January. As part of this
                                          2
       transition the office has experienced a loss of staff and attorneys not likely to be

       replaced prior to January. These losses include the legal assistant to the appellate

       division and require both attorneys in the appellate division currently, as well as

       others in the office, to complete a variety of tasks not normally assigned to them in

       addition to their regular duties. This, in turn, means further time is necessary to

       complete these regular duties.

 12. For the foregoing reasons, The State respectfully requests that the deadline for

       filing its brief in the above stated cause be extended for an additional sixty (60)

       days from the current due date of November 21, 2016, to January 20, 2017.

       WHEREFORE, PREMISES CONSIDERED, the State of Texas respectfully

requests that this Court grant its motion for an extension of time and extend the State’s

deadline to file its brief to January 20, 2017.

                                                  Respectfully submitted,

                                                  Jana Duty
                                                  District Attorney
                                                  Williamson County, Texas

                                                  /s/ Daniel Sakaida
                                                  Daniel Sakaida
                                                  Assistant District Attorney
                                                  State Bar Number 24084601
                                                  405 Martin Luther King #1
                                                  Georgetown, Texas 78626
                                                  (512) 943-1248
                                                  (512) 943-1255 (fax)
                                                  daniel.sakaida@wilco.org
                                             3
                                Certificate of Service

      This is to certify that on November 21, 2016, a copy of the foregoing motion has
been sent to Appellant’s attorney of record, Dal Ruggles, 1103 Nueces St., Austin, TX,
78701 by eservice at Dal@RugglesLaw.com

                                              /s/ Daniel Sakaida
                                              Daniel Sakaida




                                          4